Title: To Alexander Hamilton from John B. Church, 25 September 1784
From: Church, John B.
To: Hamilton, Alexander


London Septr. 25th 1784
My Dear Sir
It is an age since I had the Pleasure of Receiving a line from you altho’ several Vessells have lately arrived from New York. By the Mentor Captn. Lawton I sent you address’d to the Care of Mr. Nathl. Shalor a Machine for the Purpose of copying writings with Paper Ink and every Thing belonging to it, I wish you may find it of Use to you. Mrs. Church has spent six weeks at Yarmouth and bathed in the Sea, she has Received very great Benefit from it and her Health is much mended, I think we shall go to Paris about the End of next month and stay there 2 or 3 months when we shall return here and the Beginning of April take our Passage to America. There is every Appearance of a war between the Emperor and the Dutch and it is most probable France will take Part with the latter, in this Case I fear their Attention will be so wholly engross’d by the War that they will pay no Attention whatever to America, with respect to this Country, there is not even a Shadow of a Disposition to enter into any commercial Treaty with America, and the merchants and Tradesmen are much sour’d by the frequent American failures which take Place with great Rapidity; the Loyalists here are a great Burden to the Government, and they know not how to ascertain the Real Losses they have sufferd for the Estimates presented to the Commissioners are swell’d to a most enormous Sum, it is in Agitation to appoint Commissioners in every State of America to estimate the Real losses of the Loyalists. Phil and the little Maid are in Perfect Health. Angelica joins me in Love to Mrs Hamilton and yourself. I am very sincerely
Your’s
J B Church
Mr Hamilton
